899 F.2d 18
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

In re Donald C. FINK and Paula L. Fink, Debtors.Donald C. FINK and Paula L. Fink, Plaintiffs-Appellants,v.UNITED STATES of America, DEPARTMENT OF the TREASURY,INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 88-15583.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 12, 1990.Decided April 5, 1990.
Before WIGGINS, DAVID R. THOMPSON and TROTT, Circuit Judges.


1
ORDER*


2
This court, upon a full review of the record, finds that the stipulation entered into between the government and the debtors is binding upon the debtors in their second bankruptcy.  The stipulation and order constitutes a valid, enforceable compromise of the government's objection to debtor's discharge in their first bankruptcy case.  It is not an invalid reaffirmation agreement.  The judgment of the district court is, accordingly,


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3